DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on 04/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It should be noted that a mere statement that it would not be difficult for the examiner to examiner both does not address any potential errors of the restriction requirement.
This application is in condition for allowance except for the presence of claims 12-18 directed to a method non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 12-18. (Canceled)

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teaches or suggest, either alone or in combination, at least “a buried bit line formed in a substrate, wherein the buried bit line extends in a first direction;  5a plurality of buried word lines formed in the substrate, wherein the buried word lines are parallel to each other and extend in a second direction that intersects the first direction, and bottom surfaces of the buried word lines are higher than a top surface of the buried bit line” as recited in claim 1.
Kim et al. (US 20160079246 A1, hereinafter Kim) teaches a device (See FIG. 3) having a buried word lines (158) and bit lines (124).  However, the lowest part of the word line is not above the highest part of the bit line, as recited in claim 1. No other reference remedies this deficiency.
Therefore, claim 1 is allowed, and claims 2-11 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812